Citation Nr: 1715295	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  08-24 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back pain.  

2.  Entitlement to service connection for a gastroesophageal disorder, to include acid reflux and "stomach problems," irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from January 1988 to November 1994.  

This matter initially came to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.  

Regarding the merits of the claim for service connection for acid reflux and "stomach problems," the Board has recharacterized the issue as entitlement to service connection for a gastroesophageal disorder, to include acid reflux and "stomach problems," irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that the Veteran also perfected an appeal for entitlement to service connection for loss of a female organ, damage to left tube due to ectopic pregnancy.  On appeal, a June 2010 rating decision granted service connection for a left salpingectomy, effective in September 2005.  As such, the issue is no longer before the Board.  

Similarly, the Veteran also perfected an appeal for entitlement to service connection for posttraumatic stress disorder (PTSD).  On appeal, a March 2017 rating decision granted service connection for PTSD.  Thus, the issue is no longer before the Board.
In addition, the Board notes that the Veteran presented several other claims - service connection for infertility, fibromyalgia, chronic fatigue syndrome, tinnitus, hearing loss, individual unemployability, and Special Monthly Compensation (SMC).  As the Veteran has not perfected an appeal for any of these claims, none of these claims are properly before the Board.  Thus, the Board will not adjudicate these claims.  

The Board further notes that in a May 2012 decision, the Board reopened the claims for service connection for low back pain, and acid reflux and "stomach problems," but denied reopening the claim for service connection for IBS.  

The Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued an order remanding the claims for service connection for the disabilities of low back pain, and acid reflux and "stomach problems" to the Board for further development and readjudication.  Regarding the claim for service connection for IBS, the Court affirmed the Board's May 2012 decision to deny reopening this claim.  

In March 2014, the Veteran filed a motion for reconsideration with the Court.  In April 2014, the Court granted the Veteran's motion and reconsidered the Board's May 2012 decision.  The Court ultimately came to the same conclusion as its February 2014 decision.  The claims for service connection for low back pain, and acid reflux and "stomach problems" were remanded back to the Board for further development and readjudication, while the claim for service connection for IBS was not reopened.  

In July 2014, the Veteran appealed the Court's April 2014 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In February 2016, the Federal Circuit affirmed the part of the Court's judgment pertaining to remanding the claims for service connection for low back pain, and acid reflux and "stomach problems" to the Board for further development and readjudication.  The Federal Circuit, however, reversed the part of the judgment that denied further consideration of the claim for service connection for IBS.  The Federal Circuit stated that the IBS condition should not have been treated as a separate claim, as it is a stomach problem.  Thus, the Federal Circuit concluded that the IBS condition should relate back to the original claim for "stomach problems."  Accordingly, the Federal Circuit remanded the matter to the Court with instructions to return the case to the Board for further development on all of the claims, including IBS as a stomach problem, at issue in the matter.  

In light of the February 2016 Federal Circuit order, the Court issued another decision in May 2016, in accordance with the Federal Circuit decision.  As such, the matter is now again before the Board.  

The Board has reviewed all documents included in the paper claims file.  In addition, all evidence contained in the Veteran's Virtual VA and VBMS electronic claims file have been taken into consideration.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of both the paper claims file and the electronic record.  

The Board notes that prior to her current representation, the Veteran was represented by the National Veterans Legal Services Program (NVLSP) and The American Legion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA must provide a VA medical examination or obtain a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  While VA did provide an examination, an adequate opinion was not provided.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  



A.  Low Back Disability  

The Veteran contends that she is entitled to service connection for low back pain, as she believes that the disability had its onset in service.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As previously discussed, in May 2016, in accordance with the February 2016 Federal Circuit order, the Court remanded the matter to the Board to conduct further development to determine the nature and etiology of the claimed low back disability.  

The most recent VA examination that the Veteran was afforded was in January 2010.  The examiner noted that the Veteran reported that her claimed back pain started after she fell out of a truck in service.  The examination revealed that the Veteran had normal posture and gait.  The examiner noted that she examined the Veteran's appendicular skeleton, spine and associated musculature.  The examination revealed no strength deficits and normal range of motion at all joints.  The examiner opined that the Veteran's vertebral bodies are of normal size and configuration, and that the spine is normally aligned with the disc spaces well maintained.  In addition, the examiner noted that there is no anterior or posterior listhesis or significant degenerative changes.  In conclusion, the examiner provided a diagnosis of lumbar strain.  

As noted in the Court's April 2014 decision, the January 2010 examiner provided an opinion without providing a rationale.  As such, the January 2010 examiner provided an opinion without a discussion of the nature and etiology of the claimed low back disability.  Moreover, the January 2010 VA examiner did not provide a clear opinion as to whether the Veteran's low back disability is related to her active service.  Furthermore, the VA examiner did not provide a complete rationale for the opinion.  

As such, the Board finds the January 2010 examination inadequate.  Thus, given the inadequacy of this VA examination and the fact that it was in 2010, the Board finds a remand for a new VA examination is warranted.  

B.  Gastroesophageal Disorder  

The Veteran also contends that she is entitled to service connection for a gastroesophageal disorder, to include acid reflux and "stomach problems," irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD).  Again, however, a remand is necessary for this issue to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As stated above, in May 2016, in accordance with the February 2016 Federal Circuit order, the Court remanded the matter to the Board to conduct further development to determine the nature and etiology of the claimed gastroesophageal disorder, to include acid reflux and "stomach problems," irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD).  

As previously stated, the most recent VA examination that the Veteran was afforded was in January 2010.  The examination report reflects that the Veteran reported that her stomach problems began while she was in service.  She further reported that she was diagnosed with dysentery while in service and that she was hospitalized for nine days.  The examiner diagnosed the Veteran with IBS and GERD.  The examination report does not provide the examiner's rationale of how these diagnoses were established.  

Thus, in the same regard as the Veteran's claim for low back pain, the January 2010 examiner provided diagnoses for the Veteran's stomach problems without a discussion of nature and etiology.  As such, the opinion provided by the January 2010 VA examiner in relation to the Veteran's stomach problems is also inadequate.  In addition, she did not provide a clear opinion as to whether the Veteran's stomach problems are related to her active service.  Moreover, the VA examiner did not provide a complete rationale for the opinion.  

As such, with specific regard to the claim for a gastroesophageal disorder, the Board finds the January 2010 examination inadequate.  Thus, given the inadequacy of this VA examination and the fact that it was in 2010, the Board finds a remand for a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and her representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record herself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of her low back disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a) Identify all current low back disabilities associated with the Veteran.

(b) Is it at least as likely as not that any identified low back disability manifested during, or as a result of, active military service?

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of any gastroesophageal disorder to include acid reflux and "stomach problems," irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD).  .  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a) Identify all current gastroesophageal disorders associated with the Veteran.

(b) Is it at least as likely as not that any identified gastroesophageal disorder manifested during, or as a result of, active military service?

(c) The examiner should also identify whether the Veteran suffers from any symptoms associated with an undiagnosed illness.  Her service in the Gulf War is not disputed.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  
4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



